IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1725
                              Filed August 31, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MCKINLEY DUDLEY, JR.,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Cerro Gordo County, Karen Kaufman

Salic, District Associate Judge.



       A defendant appeals his sentence following a plea of guilty to operating

while intoxicated, third offense, as a habitual offender. AFFIRMED.



       Martha J. Lucey, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



       Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       McKinley Dudley Jr. appeals his sentence following his guilty plea to

operating a motor vehicle while intoxicated (OWI)—third offense, as a habitual

offender, a class “D” felony, in violation of Iowa Code sections 321J.2(2)(c), 902.8,

902.9(1)(c) (2021).   Dudley claims the district court abused its discretion by

imposing a prison sentence.

       On April 9, 2021, Dudley was charged by trial information with OWI, third

offense, as a habitual offender, a class “D” felony; eluding or attempting to elude

a pursuing law enforcement vehicle, a serious misdemeanor; and driving while

license was revoked or denied, a serious misdemeanor. Dudley entered into a

plea agreement with the State that required Dudley to plead guilty to the OWI, third

offense, as a habitual offender, in exchange for dismissal of the other charges.

There was no agreement as to sentencing. The presentence investigation report

recommended a prison sentence under the OWI continuum.1                  The State

recommended a fifteen-year prison term with a mandatory minimum sentence.

Dudley requested that he be granted probation and substance-abuse treatment

pursuant to Iowa Code section 321J.3(2)(a) or 321J.24. At the sentencing hearing

in November, the district court sentenced Dudley to fifteen years in prison, with a

mandatory minimum of three years. Dudley appeals from this sentence.2




1 See Iowa Code section 904.513(1) (directing the department of corrections to
establish continuum of OWI programming under chapter 321J).
2 As Dudley received a sentence that was neither mandatory nor agreed to as part

of a plea bargain, he satisfies the good cause requirement for a direct appeal. See
State v. Damme, 944 N.W.2d 98,105 (Iowa 2020).
                                         3


       Our review of a sentence imposed in a criminal case is for correction of

errors at law. Iowa R. App. P. 6.907; State v. Formaro, 638 N.W.2d 720, 724 (Iowa

2002). We will not reverse the decision of the district court absent an abuse of

discretion or some defect in the sentencing procedure. Formaro, 638 N.W.2d at

724. “[T]he decision of the district court to impose a particular sentence within the

statutory limits is cloaked with a strong presumption in its favor, and will only be

overturned for an abuse of discretion or the consideration of inappropriate

matters.” Id. An abuse of discretion will not be found unless we are able to discern

that the decision was exercised on grounds or for reasons that were clearly

untenable or unreasonable. State v. Loyd, 530 N.W.2d 708, 713 (Iowa 1995).

Iowa Rule of Criminal Procedure 2.23(3)(d) requires a trial court to state on the

record its reasons for selecting a particular sentence. “Although the reasons need

not be detailed, at least a cursory explanation must be provided to allow appellate

review of the trial court’s discretionary action.” State v. Jacobs, 607 N.W.2d 679,

690 (Iowa 2000).

       Dudley does not allege the district court relied on any impermissible factors

at sentencing. He does not point to any defect in the sentencing procedure.

Rather, he merely disagrees with the sentence imposed. Dudley’s sentence is

within the statutory limits. And upon our review of the sentencing proceeding, we

find the sentencing court considered multiple relevant factors in determining

Dudley should be incarcerated rather than being granted probation and fully stated

the reasons for imposition of the prison sentence on the record. We find no abuse

of discretion and affirm.

       AFFIRMED.